On Petition to Rehear.
The original complainants, appellants here have filed herein a forceful, courteous and dignified petition to re*387hear. We have read and re-read this petition along with the original bill and demurrer and our original opinion heretofore rendered in this cause. •
The burden or gravamen of our original opinion is to the effect that a mandatory injunction would not lie under the facts set forth in the original bill. In the petition to rehear it is very forcefully argued that the mandatory injunction as prayed for in the hill was not the sole purpose of the bill but that the bill also sought an injunction restraining the defendants from interfering with the public and particularly the complainants and those entitled to visit the graveyard/ It.is argued, very forcibly, that by the original opinion we have denied an injunction and therefore have kept the complainants and those similarly situated from having the right to visit this graveyard and by thus holding that we have .in effect overruled certain former decisions of this Court and the Court of Appeals of this State, to wit, Hines v. State, 126 Tenn. 1, 149 S. W. 1058, 1069, 42 L. R. A., N. S., 1138, and other cases holding to the same effect. The holding in the Hines case .and those holding to the same effe.ct is that people in the situation of complainants in this cause “have the-right to visit the cemetery for the purpose of repairing*, beautifying, and protecting the graves and grounds around the same, and for these purposes they have the right of ingress and egress from the public road nearest the cemetery, to be exercised at seasonable times and in a reasonable manner.”
By our original opinion we had no intent, nor do we now, of overruling those cases and the rights of relatives, heirs, etc., to visit and beautify the cemetery .and graves of their loved ones.
The question is asked in the petition to rehear:
*388“Do not all lawsuits engender ill will? Yet, relief, as far as we have been able to learn, has never been denied on this ground.”
Of course in our opinion we were not determining the lawsuit on this question. It is true that in effect that most lawsuits at the time, and especially those that are personal, engender ill will. The courts do not determine lawsuits on this question but when it is seen that determination of a lawsuit one way or the other when it can be thus determined will create a great many lawsuits while determination of another way will put an end to litigation and not engender ill will, lawsuits sometimes are determined in this way. At least it seems to us that this is a reasonable way to reason a matter out. "We are not determining this lawsuit on this question at all. It was merely a statement of the writer of the opinion and an additional reason of why the mandatory injunction should not be granted.
The original opinion, and it is likewise now our opinion, held that the gravamen of the bill (factually admitted by the demurrer) is to the effect that by the action of the defendants they had “proceeded to wipe its identity from the face of the earth.” This allegation is contained in the bill after averments of many facts of what the defendants had done to the cemetery. By the language above it is clearly shown that the defendants “had wiped its identity from the face of the earth”, that is, had completely obliterated the cemetery or anything surrounding it. Consequently it seems to us that if the cemetery had been completely wiped from the face of the earth, and there is no longer any cemetery there is certainly no cause shown in the bill, facts of which are admitted on demurrer, wherein an injunction would lie to prevent the *389defendants from keeping others off of the property. There .are no longer any graves or things of the kind for people to visit and beautify, etc. Clearly if it was shown that a graveyard was being bothered or trespassed on and that the people who were entitled to get to it were being kept off the Chancellor should enjoin such a thing as was done in the Hines case .and others, but when the graveyard had been completely obliterated there is no longer anything to do except to leave the parties to their actions at law as was indicated in our original opinion.
Many, many years ago Mr. Justice Story, in Jenkins v. Eldredge, Fed. Cas. No. 7267, 3 Story 299, made a statement which is very applicable in the present situation. This statement is:
“During a pretty long period of judicial life, it has been my misfortune on many occasions to have differed widely from counsel on one side or the other, in important causes, as to the merits thereof. But this, .although a matter of regret, could not, as it ought not, in any, the slightest degree, to influence the duties or judgment of the court.”
We have given special thought to this petition to rehear and for the reasons above stated must overrule it.